UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 2 TO FORM 10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-184897 PRICED IN CORP. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6110 Coxswain Crescent Toronto, ON, Canada L5V-2Z8 (Address of principal executive offices) (Zip Code) (418) 263-8112 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNoo Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Class Shares outstanding as of February 13, 2014 Common stock, $0.001par value EXPLANATORY NOTE The purpose of this Amendment No. 2 to the Quarterly Report of Priced In Corp. (the “Company”) on Form 10-Q for theperiod ended December 31, 2013, as amended on February 14, 2014 (the “Form 10-Q”), is to amend the disclosure in Part II, Item 2, relating to our unregistered sales of equity securities. This Amendment No. 2 to the Form 10-Q speaks as of the filing date ofthe Form 10-Q, and does not reflect events that may have occurred subsequent to thefiling date, and does not modify or update in any way disclosures made in the Form 10-Q as filed on February 14, 2014. PRICED IN, CORP. QUARTERLY REPORT ON FORM 10-Q December 31, 2013 TABLE OF CONTENTS Page PART II – OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 1 Item 6. Exhibits. 1 SIGNATURES 2 PART II - OTHER INFORMATION Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. On November 22, 2013, the Company issued 500,000 shares of the Company’s common stock, par value $0.01 per share, for proceeds of $5,000. On November 22, 2013, the Company refunded 1,000,000 shares of the Company’s common stock, par value $0.01 per share, for proceeds of $10,000. The above issuances of shares are exempt from registration, pursuant to Section 4(2) of the Securities Act.These securities qualified for exemption under Section 4(2) of the Securities Act since the issuance securities by us did not involve a public offering. The offering was not a “public offering” as defined in Section 4(2) due to the insubstantial number of persons involved in the deal, size of the offering, manner of the offering and number of securities offered. We did not undertake an offering in which we sold a high number of securities to a high number of investors. In addition, these stockholders had the necessary investment intent as required by Section 4(2) since they agreed to and received share certificates bearing a legend stating that such securities are restricted pursuant to Rule 144 of the Securities Act. This restriction ensures that these securities would not be immediately redistributed into the market and therefore not be part of a “public offering.” Based on an analysis of the above factors, we have met the requirements to qualify for exemption under Section 4(2) of the Securities Act for this transaction. Item 6. Exhibits. Exhibit No. Description Certification of Principal Executive Officer and Principal Financial Officer, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of Sarbanes Oxley Act of 2002 Certification of Principal Executive Officer and Principal Financial Officer, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002** 101.INS XBRL Instance Document † 101.SCH XBRL Taxonomy Extension Schema Document † 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document † 101.DEF XBRL Taxonomy Extension Definition Linkbase Document † 101.LAB XBRL Taxonomy Extension Label Linkbase Document † 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document † ** In accordance with SEC Release 33-8238, Exhibits 32.1 is furnished and not filed. † Furnished with our Quarterly Report on Form 10-Q/A for the quarter ended December 31, 2013, filed on February 14, 2014. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Priced In Corp. Date: June 20, 2014 By: /s/Ken-Muen Le Ken-Muen Le President, Chief Executive Officer and Chief Financial Officer (Principal Executive Officer and Principal Financial Officer) 2
